283 S.C. 64 (1984)
320 S.E.2d 35
Judith L. Summers HOOK, as Administratrix of the Estate of Jack R. Summers, Appellant-Petitioner,
v.
Jerry C. ROTHSTEIN, M.D., Respondent.
Supreme Court of South Carolina.
August 24, 1984.

ORDER
Aug. 24, 1984.
This is a wrongful death action brought against a physician for negligently failing to inform his patient of the risks involved in a proposed medical procedure. The Court of Appeals affirmed a judgment for the physician, holding that the appropriate standard in an informed consent case is the "professional medical standard." Hook v. Rothstein, 316 S.E. (2d) 690 (S.C. App. 1984).
Appellant petitions this Court pursuant to Supreme Court Rule 55 for a writ of certiorari to review the decision of the Court of Appeals. Although a novel question of law is presented, we deny the petition because we believe the case was correctly decided.